Citation Nr: 0014718	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss.  

2.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement for 
service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active service from June 1973 until June 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the Houston, Texas, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the zero percent evaluation for bilateral hearing 
loss.  This matter also arises from a February 1998 rating 
decision in which the RO determined that new and material 
evidence adequate to reopen the claim for hepatitis had not 
been submitted.  

On review of the file, the Board notes that on VA Form 9 
dated May 21, 1998, which was a substantive appeal as to the 
issue of an increased rating for hearing loss and a notice of 
disagreement as to the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for hepatitis, the veteran indicated that he 
wanted a personal hearing and that he wanted it to be 
conducted at the field office rather than at the Board in 
Washington.  Based on explanatory notes on the form, a 
hearing to be conducted in the "field" is construed as a 
Travel Board hearing.  On VA Form 9 dated October 26, 1998, 
the following could have been checked regarding a hearing: I 
do not want a BVA hearing; I want a BVA hearing in 
Washington, DC; I want a BVA hearing at a local VA office.  
The veteran checked nothing.  However, as he previously had 
expressed his desire for a hearing, which appears to be a 
request for a Travel Board hearing, and he did  not withdraw 
the request in the October 1998 Form 9 or otherwise, the 
Board finds that a request for a Travel Board hearing is 
outstanding.  Thus, to ensure full compliance with due 
process requirements, the case is REMANDED to the Regional 
Office (RO) for the following:

The RO should schedule a Travel Board 
hearing, giving the veteran adequate 
notice of the date and time.  After the 
hearing, the case should be returned to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



